DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-26 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an ophthalmic device comprising: a first liquid crystal cell including a first dichroic dye that attenuates a first wavelength range; a second liquid crystal cell including a second dichroic dye that attenuates a second wavelength range different than the first wavelength range; (claim 17) a method for dynamic visual field modulation using an ophthalmic device, the method comprising wherein the first liquid crystal cell includes a first dichroic dye that attenuates a first wavelength range, and the second liquid crystal cell includes a second dichroic dye different than the first dichroic dye that attenuates a second wavelength range different 8than the first wavelength range, wherein the first and second liquid crystal cells are arranged in optical series to the incident light; (claim 24) an ophthalmic device comprises control electronics coupled to the photodetector to receive the first and second data signals in response to the incident light, and further coupled to the first and second liquid crystal cells to independently and 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won, can be reached on (571)272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TUYEN TRA/Primary Examiner, Art Unit 2872